              Case 8:17-cv-01613-CJC-DFM Document 348 Filed 12/30/19 Page 1 of 3 Page ID #:7744




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      DANIEL C. DECARLO, SB# 160307
                    2   dan.decarlo@lewisbrisbois.com
                      THOMAS S. KIDDÉ, SB# 61717
                    3   thomas.kidde@lewisbrisbois.com
                      JOSHUA S. HODAS, SB#250802
                    4   josh.hodas@lewisbrisbois.com
                      ESTHER Y. SHIN, SB# 324049
                    5   esther.shin@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    6 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    7 Facsimile: 213.250.7900
                    8 Attorneys for Plaintiffs
                    9                                     UNITED STATES DISTRICT COURT
                   10               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   11
                   12 Harbor Breeze Corporation, a California                          CASE NO. 8:17-cv-01613-CJC-DFM
                      corporation; and L.A. Waterfront
                   13 Cruises, LLC, a California limited liability                     DECLARATION OF JOSHUA S. HODAS, ESQ.
                      company,                                                         IN SUPPORT OF PLAINTIFFS’ MOTION
                   14                                                                  FOR SANCTIONS UNDER RULE 11
                                    Plaintiffs,
                   15                                                                  The Hon. Cormac J. Carney
                             vs.
                   16                                                                  Hearing Date: January 27, 2020
                      Newport Landing Sportfishing, Inc., a
                   17 California corporation; Davey’s Locker                           Time: 1:30 pm
                      Sportfishing, Inc., a California
                   18 corporation; Ocean Explorer, Inc., a                             Courtroom: 7C
                      California corporation; Freelance
                   19 Sportfishing, Inc., a California
                      corporation; and DOES 1–10,
                   20
                                    Defendants.
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-6716-0496.1                                                                                     8:17-cv-01613-CJC-DFM
& SMITH LLP                                Declaration of Joshua S. Hodas in support of Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
              Case 8:17-cv-01613-CJC-DFM Document 348 Filed 12/30/19 Page 2 of 3 Page ID #:7745




                    1                                       DECLARATION OF JOSHUA S. HODAS
                    2 I, Joshua S. Hodas, declare as follows:
                    3             1.         I am an attorney duly admitted to practice in all of the courts of the State
                    4 of California and I am a partner with Lewis Brisbois Bisgaard & Smith LLP, attorneys
                    5 of record for Plaintiffs in this matter. I am submitting this Declaration in support of
                    6 Plaintiffs’ Motion for Sanctions under Rule 11. The facts set forth herein are of my
                    7 own personal knowledge, and if sworn I could and would competently testify thereto.
                    8             2.         Attached hereto as Exhibit A is a true and correct copy of a letter I
                    9 emailed and had personally served on Defendants (via their counsel) on December 6,
                   10 2019. Attached hereto as Exhibit B is a true and correct copy of the draft of Plaintiffs
                   11 Motion for Sanctions under Rule 11 that accompanied that email and personal service.
                   12 Attached hereto as Exhibit C is a true and correct copy of a redline I created this
                   13 afternoon comparing the today-filed version of the Motion to the version served on
                   14 December 6, 2019. The only differences are the addition of a footnote discussing the
                   15 Errata filed by Defendants on December 26, 2019, corrections of typographical errors
                   16 and formatting issues and insertion of the date of the meet and confer call, and the
                   17 deletion of text from the quotation of the Brisbin declaration erroneously duplicated
                   18 into the wrong quoted paragraph. On December 20, 2019 I engaged in a telephonic
                   19 meet and confer conference with Opposing counsel concerning this filing.
                   20             3.         On or about November 27, 2019, two days after filing Plaintiffs’ Reply in
                   21 support of the Motion for Contempt, I viewed the mobile version of the $16 Long
                   22 Beach whale watching advertisement and noted that, since the filing two days earlier,
                   23 the advertisement had been updated to include the banner used on Defendants’ other
                   24 advertisements. This had not been present at the time of filing.
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-6716-0496.1
                                                                                       1                                     8:17-cv-01613-CJC-DFM
& SMITH LLP                                Declaration of Joshua S. Hodas in support of Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
              Case 8:17-cv-01613-CJC-DFM Document 348 Filed 12/30/19 Page 3 of 3 Page ID #:7746




                    1             I declare under penalty of perjury under the laws of the United States of America
                   2 that the foregoing is true and correct and that this declaration was executed on
                   3 December 30, 2019, at Los Angeles, California.
                   4
                   5                                                                  /s/ Joshua S. Hodas
                                                                                     Joshua S. Hodas
                   6
                   7
                   8
                   9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-6716-0496.1
                                                                                       2                                     8:17-cv-01613-CJC-DFM
& SMITH LLP                                Declaration of Joshua S. Hodas in support of Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
